SO ORDERED.

SIGNED this 31st day of March, 2020.




____________________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF KANSAS

 IN RE:

 VULGAMORE, NICOLAS CHARLES                        Case # 19-41464-7
 VULGAMORE, AMANDA RENEE

                 Debtor(s).

                              ORDER EMPLOYING AUCTIONEER

        The Trustee’s Motion to Employ Auctioneer comes before the Court.

        THEREUPON, the Court, after considering the Motion and statements made therein,

finds and orders as follows:

        1. The Trustee’s Motion to Employ Auctioneer and Notice Thereof was noticed to all

scheduled creditors and all necessary parties in interest as required by law and the Trustee’s proof

of notice has been filed herein and is approved.

        2. Said auctioneer is a disinterested entity and employment of an auctioneer is necessary

and in the best interests of this estate.

        3. The Trustee is hereby authorized to employ Bud Palmer Auction as auctioneer for the




                  Case 19-41464         Doc# 43    Filed 03/31/20    Page 1 of 2
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS
ORDER TO EMPLOY AUCTIONEER
VULGAMORE, NICHOLAS CHARLES; VULGAMORE, AMANDA RENEE
PAGE 2


Trustee and the estate with compensation to be paid in such amounts as may be allowed by the

Court and as per the Trustee's application or subsequent applications thereto.

       IT IS SO CONSIDERED, ORDERED, ADJUDGED AND DECREED.

                                               ###



SUBMITTED AND APPROVED:



s/ Darcy D. Williamson
DARCY D. WILLIAMSON, Trustee
Williamson Law Office
Attorney # 11337
1109 SW Westside Drive
Topeka KS 66615
(785) 233-9908
trustee@williamson-law.net




                 Case 19-41464       Doc# 43     Filed 03/31/20     Page 2 of 2
